Citation Nr: 0637636	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
July 31, 2001 to February 28, 2005.   
 
2.  Entitlement to an initial rating higher than 50 percent 
for PTSD for the period since March 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
granted service connection and a 10 percent rating for PTSD, 
effective July 31, 2001.  A March 2005 RO decision increased 
the rating for the veteran's service-connected PTSD to 50 
percent, effective March 2, 2005.  In June 2005, the veteran 
testified at a Travel Board hearing at the RO.  

In an October 2005 decision, the Board granted a 30 percent 
rating for PTSD for the period from July 31, 2001 to February 
28, 2005, and denied a rating in excess of 50 percent for the 
period since March 1, 2005.  The veteran then appealed that 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In August 2006, the parties (the veteran and 
the VA Secretary) filed a joint motion requesting the Court 
to partially vacate the Board decision to the extent that it 
denied an initial rating higher than 30 percent for the 
period from July 31, 2001 to February 28, 2005, and an 
initial rating higher than 50 percent for the period since 
March 1, 2005, and remand the claim to the Board.  An August 
2006 Court order remanded the claim. 

In light of the favorable finding below, the evidence of 
record raises a claim for entitlement to a total disability 
rating based on individual unemployability.  See Norris v. 
West, 12 Vet. App. 413, 417 (1999).  Such claim has neither 
been developed nor finally adjudicated.  As such, it is 
REFERRED to the RO for appropriate action.




FINDINGS OF FACT

1.  As of July 31, 2001, the veteran's service-connected 
post-traumatic stress disorder was productive of an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, chronic sleep impairment, and mild short term 
memory loss.  

2.  As of June 24, 2002, the veteran's service-connected 
post-traumatic stress disorder is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flat affect and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  As of June 24, 2003, veteran's service-connected post-
traumatic stress disorder is productive of no more than 
occupational and social impairment with deficiencies in most 
areas including work, judgment and mood, with suicidal 
ideation, impaired impulse control, and difficulty in 
adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no 
higher, for post-traumatic stress disorder from June 12, 2002 
through June 23, 2003 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2006).  

2.  The criteria for an evaluation of 70 percent, but no 
higher, for post-traumatic stress disorder from June 24, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In the case at hand, in correspondence of August 2003, and in 
subsequent correspondence of January 2004, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased 
evaluation, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by the VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claim for 
an increased evaluation.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra, 19 Vet. App. 103 (2005); Bernard v. Brown, 
4 Vet. App. 384 (1993).  While the veteran has not been 
specifically provided with notice in accordance with Dingess, 
supra, the Board notes that the Court decided that case prior 
to the preparation of the Joint Motion for Remand in this 
case, and that the veteran's representative did not argue 
that remand for deficient VCAA notice was required.  
Moreover, the Board notes that the veteran has consistently 
submitted evidence to support his claim, to include medical 
reports and lay statements, and clearly has actual knowledge 
that staged effective dates would be assigned after the 
adjudicative actions in this case.  Therefore, for the 
reasons set forth above, and in light of the favorable 
determination in this case, the Board finds that any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In the case at hand, service connection and an initial 
10 percent evaluation for post-traumatic stress disorder were 
made effective July 31, 2001, the date of receipt of the 
veteran's claim for service connection.  However, in a 
subsequent decision of March 2005, the veteran's previous 
10 percent evaluation for post-traumatic stress disorder was 
increased to 50 percent, effective from March 1, 2005, the 
date of a VA psychiatric examination.  In the October 2005 
Board decision, the veteran's 10 percent rating was increased 
to 30 percent for the period from July 3, 2001 to March 1, 
2005.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation for PTSD contemplates the presence of occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  

A 50 percent evaluation for PTSD contemplates the presence of 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation requires demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In the present case, at the time of a VA psychiatric 
examination in February 2002, the veteran denied any history 
of inpatient or outpatient psychiatric care.  He also denied 
a history of assaultiveness or suicide attempts, although he 
admitted to past occasional suicidal homicidal thought or 
ideation.  He reported that he was working full time, and had 
been with the same company for 29 years.  He reported being 
married for the past 31 years.  He also reported occasional 
social relationships, activities and leisure pursuits.  He 
noted that he was close to his family and had a few close 
friends.



On mental status examination, the veteran's thought content 
and processes were within normal limits.  His mood was mildly 
depressed.  There was no evidence of any current suicidal or 
homicidal thought, or of any ideation, plan, or intent.  The 
veteran was fully oriented, and his long-term memory was 
intact.  While both short-term memory and concentration were 
somewhat impaired, the veteran's judgment was intact, as was 
his impulse control.  Chronic sleep impairment was noted.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.  In the opinion of the examiner, the veteran 
suffered from mild post-traumatic stress disorder, productive 
of only mild social and occupational impairment.  

The findings on the February 2002 VA examination fall clearly 
within the criteria for a 30 percent evaluation, with a 
mildly depressed mood and some memory impairment.  The 
results of this examination do not indicate that the 
veteran's symptomatology warranted a higher evaluation.  In 
this regard, while short term memory was mildly impaired, his 
long term memory was not.  There was no impairment in speech, 
impaired judgment, or impaired thinking noted.  According to 
this examination, the veteran had close relationships with 
his family, some close friends, and was employed full time at 
a company where he had worked for many years.  Thus, 
difficulty in establishing and maintaining effective 
relationships was not shown.  

While the veteran's reported some decrease in pleasurable 
activities and mild depressed mood, the Board does not find 
that such is so significant that that it rises to the level 
of a disturbance of motivation and mood.  The examiner noted 
the depressed mood was mild, the veteran was able to maintain 
full time employment, and reportedly would occasionally take 
his family out.  Such findings fall within the 30 percent 
criteria, which also considers depression as well as 
occasional decreases in efficiency.  Such a finding is 
further reflected in the GAF score of 65, which indicates 
some mild symptomatology (e.g., depressed mood and mild 
insomnia) or some difficulty in social and occupational 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Finally, although 
the veteran admitted to past occasional suicidal homicidal 
thought or ideation, the veteran denied such at the time of 
the VA examination.  

There is no pertinent evidence of record regarding the 
veteran's PTSD for the period between the date of claim in 
July 2001 and the February 2002 VA examination.  In this 
regard, the Board noted he had not sought any treatment for 
the disorder prior to the date of the examination.  Thus, for 
the reasons set forth above, the Board finds that an 
evaluation in excess of 30 percent is not warranted prior to 
June 12, 2002.  

As of June 12, 2002, the Board finds that the veteran's 
disability more nearly approximates the criteria for a 50 
percent evaluation.  38 C.F.R. § 4.7.  

Specifically, on June 12, 2002, the veteran presented to the 
VA mental health clinic for a consultation.  At that time he 
was alert, with a clear sensorium and full orientation.  
While his mood was depressed, his affect was listed as mood 
congruent when he was seen in the morning.  Later that day, 
his affect was noted to be flat.  His judgment and insight 
were intact.  At the time of examination, there was no 
evidence of suicidal or homicidal ideation, or of auditory or 
visual hallucinations or delusions.  According to the 
examiner, the current risk of suicide/dangerousness was low.  
The pertinent diagnoses were chronic post-traumatic stress 
disorder, and co-morbid chronic depressive disorder, with a 
GAF score of 50.

During the course of outpatient treatment in July 2002, the 
veteran denied any problems or difficulties in his 
relationship with his wife and children.  The pertinent 
diagnoses noted were chronic severe post-traumatic stress 
disorder, with moderate social and occupational impairment, 
and co-morbid chronic depressive disorder.  The Global 
Assessment of Functioning Score was 50.  

In September 2002, a VA social worker wrote that the 
anniversary of the September 11th terror attacks had 
exacerbated the veteran's symptoms of depression, anxiety, 
intrusive thoughts, and vivid memories of Vietnam.  



Upon consideration of the evidence from June 12, 2002 to June 
2003, the Board finds that the veteran's symptomatology more 
nearly approximates the criteria for a 50 percent evaluation.  
A notation from June 12, 2002 noted the veteran had a flat 
affect, and the evidence during this time frame shows 
increasing isolation.  Assessments by mental health 
professionals revealed the condition as moderate to severe, 
and GAF scores ranged from 48 to 51.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Similarly, GAF scores are a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  While the Rating Schedule does indicate that the 
rating agency must be familiar with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV), it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2006).  

Although the flat affect notation in June 2002 appears to be 
an isolated finding, consideration of all of the evidence 
during that time frame suggest that the veteran's 
symptomatology falls in between the criteria for a 30 and 50 
percent.  Resolving all doubt in favor of the veteran, the 
Board will assign a 50 percent rating for the period 
beginning June 12, 2002.  

A rating in excess of 50 percent is not warranted from that 
date as the evidence does not show deficiencies in most areas 
such as work, school, family relations, judgment, thinking or 
mood.  While the veteran does not have to meet every symptom 
listed in the rating criteria to establish a higher rating, 
the Board does not find the veteran's expression of 
occasional suicidal thoughts or ideation, when considered 
with the other symptomatology during this time frame, 
supporting an evaluation in excess of 50 percent.  The 
veteran has admitted that he has never had intent or plan to 
do so, and would not do that to his family.  The examiner in 
June 2002 noted his risk of suicide or dangerousness was 
assessed as low.  His judgment during this time frame was 
also considered to be intact.  There was no thought disorder 
noted.  Although his mood was depressed, near continuous 
depression affecting his ability to function independently 
was not shown.  Moreover, there is no evidence of violence.  
Further, the evidence does not reflect an inability to 
establish effective relationships as he had a stable marriage 
and family life, and some friends.  Difficulty adapting to 
stressful circumstances was not shown at that time as 
evidenced by his long term, full time employment.  

Upon review of the evidence from June 24, 2003, the date of a 
VA treatment record, the Board will resolve all doubt in 
favor of the veteran and assign a 70 percent rating from that 
date.  38 C.F.R. § 4.7.  

Treatment records from June 2003 noted hallucinations only 
with flashbacks, and some suicidal ideation 2 times per month 
without intent or plan.  In August 2003 the veteran was 
reporting problems with anger control and he again noted some 
suicidal ideation with no intent.  Difficulty dealing with a 
co-worker was causing increasing problems.  The clinician had 
the veteran agree to come to the hospital before he engaged 
in any violent action.  The March 2005 VA examination noted 
impaired impulse and slow speech.  GAF scores during this 
time frame ranged from a high of 51 in June 2003 to 47 in 
June 2006.  

In consideration of the evidence from this timeframe, the 
Board finds that the most recent evidence shows symptoms more 
closely approximating that for the 70 percent evaluation.  
However, the Board will resolve all doubt in favor of the 
veteran and assign an effective date of June 24, 2003, the 
date of an outpatient treatment report.  Notwithstanding the 
June 24, 2003 GAF score of 51 on that date, the 
symptomatology presentation at that time (suicidal ideation 2 
times per week and flashbacks manifested with 
hallucinations), coupled with subsequent reports so close in 
time showing the increasing level of stress experienced at 
work, his difficulty coping at that time and the need for 
anger management classes, places the evidence in equipoise as 
to when the veteran more closely approximated a 70 percent 
rating.  Thus, entitlement to a 70 percent rating effective 
June 24, 2003 is warranted. 

While the Board notes a GAF score of 50 was assigned in June 
2002, which is lower than the GAF of 51 on the June 2003 
outpatient record, the Rating Schedule does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2006).  The Board has taken into 
consideration the GAF scores assigned when awarding the 
increased rating and the respective effective dates.  
However, for the reasons noted above, the symptomatology as 
expressed in June 2003, when considered with the treatment 
notes shortly thereafter, warrants a finding of increasing 
severity from that date, notwithstanding the GAF scores 
assigned in June 2002. 

At no point in time has the veteran more closely approximated 
the criteria for a 100 percent evaluation.  The veteran does 
not have any of the symptomatology listed in the criteria for 
a 100 percent evaluation.  While there have been some reports 
of suicidal ideation, the veteran has never had intent or 
plan.  The examiners have consistently indicated that there 
was not homicidal ideation, and the GAF scores of 47 or 
higher do not suggest the veteran is in persistent danger of 
hurting himself or others.  For example, such would result in 
a GAF scores of 11 to 20 being assigned, which indicates that 
there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement).  GAF scores below 47 
are not shown by the evidence of record.

Moreover, while there was a report of hallucinations during 
flashbacks, the veteran has never been noted has having 
persistent hallucinations or delusions, or difficulty 
communicating.  Such is further supported by the GAF scores 
of 47 or higher.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant).  
Significant memory impairment has not been shown and he has 
always been oriented.  None of the evidence shows problems 
with hygiene or an inability to perform activities of daily 
living.  

While the veteran has recently retired from his job, the 
objective symptomatology shown by the evidence of record does 
not reveal total social and occupational impairment.  For 
example, in July 2003 his speech and motor behavior were 
normal.  He denied current suicidal, homicidal, or paranoid 
ideation, nor was there any clinical evidence of these 
problems.  The veteran denied both auditory and visual 
hallucinations, and there was no evidence flight of ideas, 
looseness of association, or grandiosity.  The veteran was 
alert and oriented, and his memory was grossly intact.  On a 
February 2004 VA psychiatric examination his thought 
processes and thought content were within normal limits.  
There was no evidence of delusions or hallucinations.  He was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was fully oriented and his 
long-term memory was intact.  In June 2006, the veteran was 
noted to have some friends and attend church.  He was alert 
and oriented, and denied suicidal or homicidal ideations, as 
well as delusions and hallucinations.  His thought process 
was logical and goal directed.  

In summary, after resolution of all doubt in favor of the 
veteran, the Board finds that entitlement to a 50 percent 
evaluation for PTSD is warranted from June 12, 2002, and a 70 
percent is warranted from June 24, 2003.  The evidence does 
not support a finding that a 100 percent disability rating is 
warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 30 percent for service-connected 
post-traumatic stress disorder, prior to June 12, 2002 is 
denied.

A 50 percent evaluation for service-connected post-traumatic 
stress disorder, but no higher, effective from June 12, 2002, 
is granted, subject to the regulations governing the payment 
of monetary benefits.

A 70 percent evaluation for service-connected post-traumatic 
stress disorder, but no higher, effective from June 24, 2003, 
is granted, subject to the regulations governing the payment 
of monetary benefits.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


